Per Curiam,
H. C. Estep recovered a verdict on which judgment was entered; defendant has appealed.
Plaintiff, was a helper on a five-ton automobile truck, which, on the night of February 10, 1922, came to a standstill on the public highway, owing to the stoppage of traffic ahead, caused by a collision of another vehicle and a street car. The truck stood with its right wheels between one of the rails of the trolley track and the street curb, thus placing its red tail light, located on the left side of the rear of the machine, midway between the street car rails. The night was dark and foggy, but the tail light was burning and the truck stopped at a point under a street electric light, which also was burning at the time. After standing thus for some min*416utes, the rear end of the truck was violently run into by a car of defendant company, and the plaintiff injured. There was evidence that on this night, notwithstanding the fog, a rear light could be seen at a distance of from 100 to 150 feet.
We agree with the court below that, “under these circumstances, the questions of negligence and contributory negligence were clearly for the jury. The weather conditions called for extraordinary vigilance on the part of all users of the highway. Whether the motorman should have seen the truck and had his car under such control as to avoid running into it was a question for the jury and not for the court to determine. Likewise, it was for the jury to say whether plaintiff’s conduct was that of a reasonably prudent man under the circumstances: it is not for the court to say that he was guilty of contributory negligence.”
The various assignments show no reversible error; they are all overruled, and the judgment is affirmed.